Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This is in response to the communication filed on 03/11/2022. Claims 1-20 have been allowed. Claims 1, 5 and 13 are independent claims.

Response to Arguments
3. 	Applicant’s arguments, see remarks, filed 05/03/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejections of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Li on 04/25/2022. Claims 1, 13, and 19-20 have been amended. The new amended limitations have been underlined. 
	The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method, comprising:
receiving, at a first service of a service provider, a request for substitute sensitive data of the service provider, the request including a set of attributes, granting of access to the substitute sensitive data being contingent upon successful multi-factor authentication of the first service, the set of attributes identifying at least:
a user associated with a client device; and 
an interface provider associated with an interface displayed by the client device;
generating, by the first service using a private key of an asymmetric key pair, a digital signature based on the set of attributes, a second service of the service provider lacking access to the private key;
providing, to the second service by the first service, proof of credentials associated with the first service and the digital signature;
performing, by the second service, the multi-factor authentication of the first service by at least:
authenticating the proof of credentials as a first factor of the multi-factor authentication; and
authenticating, using a public key of the asymmetric key pair, the digital signature as a second factor of the multi-factor authentication;
granting, by the second service to the first service, access to the substitute sensitive data;
storing, in a data store, metadata that associates the substitute sensitive data with the user and the interface provider; and
causing, by providing the substitute sensitive data to the client device, the client device to: 
enter the substitute sensitive data into the interface in place of sensitive data associated with the user; and
cause, by submission of the substitute sensitive data to the interface provider, the interface provider to perform an operation using the substitute sensitive data.
13.	(Currently Amended)  A set of one or more non-transitory computer-readable storage media that stores executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
receive, at a first service of a service provider, a request from a user via a computing device for substitute data, wherein access to the substitute data is contingent upon successful multi-factor authentication of the first service;
generate, by the first service using a first key of public-private key pair, signature data;
provide, to a second service of the service provider by the first service, credential proof associated with the first service and the signature data, the second service lacking access to the first key;
authenticate, by the second service, the credential proof as a first factor of the multi-factor authentication;
authenticate, by the second service using a second key, the signature data as a second factor of the multi-factor authentication; and
cause, by providing the computing device with access to the substitute data to the computing device, the computing device to submit, to an interface provider, the substitute data via an interface of the computing device in place of data associated with the user.
19.	(Currently Amended)  The set of one or more non-transitory computer readable storage media of claim 18, wherein the information identifies one or more of:
the user,
the interface provider, or
a value of an item displayed in the interface.
20.	(Currently Amended)  The set of one or more non-transitory computer readable storage media of claim 18, wherein the executable instructions that cause the computer system to generate the signature data further include[[s]] instructions that further cause the computer system to generate the signature data based on the information.

EXAMINER’S REASONS FOR ALLOWANCE
5. 	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowances:
The applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection were considered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 03/11/2022, page no. 9-11), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The prior art of record Lundstrom (US Patent No. 20160080157 A1) teaches a network authentication method, a client device stores a reference first private key portion obtained by encrypting a first private key portion of a private key. The private key and a public key cooperatively constitute an a symmetric key pair. After receipt of a second private key portion of the private key, the client device generates a digital signature for transaction data using a current key which combines the second private key portion and a current key potion obtained by decrypting the reference first private key portion. A verification server verifies, based on the public key, whether a received digital signature is signed with the private key, and obtains the transaction, data when verification result is affirmative.
But none of the reference mentioned about teaches “user associated with a client device; and an interface provider associated with an interface displayed by the client device;
generating, by the first service using a private key of an asymmetric key pair, a digital signature based on the set of attributes, a second service of the service provider lacking access to the private key” along with the other limitations as recited in claim 1. 

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433
	

/WASIKA NIPA/Primary Examiner, Art Unit 2433